2020 IL 124690



                                        IN THE
                               SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                   (Docket No. 124690)

            WEST BEND MUTUAL INSURANCE COMPANY, Appellant, v.
              TRRS CORPORATION et al. (Gary Bernardino, Appellee).


                              Opinion filed January 24, 2020.



        JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

        Chief Justice Burke and Justices Thomas, Garman, Karmeier, Theis, and
     Neville concurred in the judgment and opinion.



                                        OPINION

¶1       This case requires us to address a disagreement in our appellate court on the
     proper application of the primary jurisdiction doctrine. Generally, that doctrine
     “provides that where a court has jurisdiction over a matter, it should in some
     instances stay the judicial proceedings pending referral of a controversy, or some
     portion of it, to an administrative agency.” Employers Mutual Cos. v. Skilling, 163
Ill. 2d 284 (1994). Here, we must decide whether a circuit court may rely on the
     doctrine not to stay its own judicial proceeding but, instead, to enter an order
     staying an administrative proceeding in the Illinois Workers’ Compensation
     Commission (IWCC).

¶2       On interlocutory appeal from the circuit court’s order staying an IWCC
     proceeding, the Appellate Court, Second District, answered that question
     negatively. In relevant part, the appellate court disagreed with the First District’s
     decision in Hastings Mutual Insurance Co. v. Ultimate Backyard, LLC, 2012 IL
     App (1st) 101751, that relied on the primary jurisdiction doctrine to direct the
     circuit court to enter an order staying an IWCC proceeding. 2019 IL App (2d)
180934, ¶ 29. Accordingly, the appellate court reversed the circuit court’s stay
     order in this case and remanded for further proceedings. 2019 IL App (2d) 180934,
     ¶ 36.

¶3      For the following reasons, we affirm the judgment of the appellate court.


¶4                                   I. BACKGROUND

¶5       On October 2, 2018, plaintiff, West Bend Mutual Insurance Company (West
     Bend), filed in the circuit court of McHenry County a complaint for declaratory
     judgment against defendants, TRRS Corporation (TRRS), Commercial Tire
     Services, Inc. (Commercial Tire), and their employee, Gary Bernardino. As
     detailed below, this complaint led to extensive subsequent litigation, including an
     emergency motion to stay a pending IWCC proceeding, that resulted in the instant
     dispute.

¶6       In its declaratory judgment complaint, West Bend alleged that it issued a
     workers’ compensation and liability insurance policy to TRRS and Commercial
     Tire, effective from June 20, 2016, to June 20, 2017. The policy required, in
     relevant part, that TRRS and Commercial Tire provide timely and proper notice of
     a covered worker’s injury.

¶7      West Bend further alleged that on April 18, 2017, Bernardino was injured while
     working in the scope of his employment with TRRS and Commercial Tire. West
     Bend claimed, however, that TRRS and Commercial Tire did not timely report




                                             -2-
       Bernardino’s injury when it occurred “but chose to handle the injury itself and in
       the process paid Bernardino’s lost wages and medical expenses relating to the April
       18, 2017, injury” without West Bend’s knowledge or permission.

¶8          West Bend first learned of Bernardino’s injury on April 5, 2018, almost a year
       after his work-related injury. On April 10, 2018, West Bend sent TRRS and
       Commercial Tire a reservation of rights letter raising the issue of late notice. The
       letter also advised TRRS and Commercial Tire that West Bend would not reimburse
       them for any voluntary payments they made in connection with Bernardino’s
       injury.

¶9         West Bend’s complaint noted that Bernardino had filed an “application for
       adjustment of claim” with the IWCC. Bernardino also filed a separate negligence
       action in the circuit court seeking recovery for his personal injuries against several
       defendants, including his employers.

¶ 10       Ultimately, West Bend sought a judgment declaring that it did not have a duty
       to defend or indemnify TRRS and Commercial Tire in connection with
       Bernardino’s workers’ compensation claim or his personal injury lawsuit, both
       predicated on his April 18, 2017, work-related injury. West Bend argued that it was
       entitled to a declaratory judgment because TRRS and Commercial Tire failed to
       provide West Bend with reasonable notice of Bernardino’s injury as required by its
       policy. West Bend further argued that TRRS and Commercial Tire made a
       “voluntary decision to forgo coverage for the claim.” West Bend also sought a
       declaration that it was not obligated to indemnify TRRS and Commercial Tire for
       any payment made to Bernardino or on his behalf in connection with the April 18,
       2017, injury because “these payments were made voluntarily by TRRS/
       Commercial Tire at their cost.”

¶ 11       On October 9, 2018, a week after West Bend filed its complaint seeking a
       declaratory judgment, West Bend filed an emergency motion to stay a pending
       IWCC proceeding. In its emergency motion, West Bend informed the circuit court
       that Bernardino’s pending workers’ compensation case had been “set for trial” in
       the IWCC on November 19, 2018. This pleading and the circuit court’s associated
       rulings are the focus of this appeal.




                                               -3-
¶ 12      On October 12, 2018, the circuit court entered an ex parte order granting West
       Bend’s emergency motion to stay Bernardino’s IWCC proceedings. The court also
       scheduled a status hearing on the matter for October 26, 2018.

¶ 13       On October 25, 2018, Bernardino filed an emergency motion in the circuit court
       asking the court to vacate its October 12 stay order. Bernardino argued, in relevant
       part, that West Bend’s declaratory judgment action alleged factual issues related to
       late or unreasonable notice by TRRS and Commercial Tire that were best resolved
       by the IWCC. Bernardino also argued that the circuit court should “exercise
       restraint and allow the IWCC to take jurisdiction.” Bernardino asked the circuit
       court to vacate its October 12 stay order and enter an order staying West Bend’s
       complaint for declaratory judgment pending resolution of his claim in the IWCC.

¶ 14       West Bend filed a response, relying largely on the primary jurisdiction doctrine
       and this court’s decision in Skilling, 163 Ill. 2d 284. Under that authority, West
       Bend argued that the circuit court had primary jurisdiction to rule on the legal issue
       that West Bend raised in its declaratory judgment action. For additional support,
       West Bend cited the Appellate Court, First District, decision in Hastings Mutual
       Insurance Co., 2012 IL App (1st) 101751, that reversed a trial court’s order denying
       an insurance company’s motion to stay a pending IWCC proceeding.

¶ 15        The circuit court set the matter for a hearing and granted Bernardino leave to
       file a reply to West Bend’s response. In his reply, Bernardino argued for the first
       time that West Bend had not sufficiently proved that it had issued an insurance
       policy covering the worksite where he was injured in Lake of the Hills, Illinois,
       precluding the circuit court from making a coverage determination.

¶ 16       On November 1, 2018, the circuit court conducted a hearing on Bernardino’s
       emergency motion to vacate the order staying the IWCC proceeding. After
       disagreeing with Bernardino’s position that the coverage dispute should be resolved
       by the IWCC, the court ruled as follows:

              “I’m vacating the original order staying [the IWCC proceeding] so that we
          could proceed with this hearing and I am—because I wanted to proceed on the
          merits. I thought procedurally that was appropriate, and—but I am now
          reinstating the stay after hearing the argument because I believe that this is
          ultimately a question of law and more appropriately brought before the court




                                               -4-
          than the [IWCC], and that this court has primary jurisdiction over the issue
          regarding the coverage following the claim of late notice.”

       The court then entered an order granting West Bend’s emergency motion to stay
       the pending IWCC proceeding and scheduled a hearing for January 7, 2019, for
       status on the completion of written discovery.

¶ 17       On November 6, 2018, Bernardino filed a motion in the circuit court to vacate
       the court’s November 1 order staying the IWCC proceeding. In that motion,
       Bernardino reasserted his prior argument that there was a “threshold” factual
       question related to whether West Bend’s insurance policy covered the Lake in the
       Hills worksite where he was injured. Bernardino informed the court that he filed a
       subpoena with the National Council of Compensation Insurance (NCCI) seeking a
       certification of the existence or nonexistence of insurance coverage by TRRS or
       Commercial Tire for his injuries.

¶ 18       Bernardino also argued that, even if there was insurance coverage, the circuit
       court and IWCC had concurrent jurisdiction over the parties’ dispute and the circuit
       court should not enter a stay of the entire IWCC proceeding. Instead, Bernardino
       asserted that any stay issued by the circuit court should be “limited to the issue of
       determination of coverage based on notice, specifically [authorizing] the IWCC to
       make threshold determinations regarding the existence of coverage, but not to make
       findings of fact regarding notice being given to [West Bend].”

¶ 19      Two days later, on November 8, 2018, Bernardino filed a notice of a Rule
       307(a)(1) interlocutory appeal from the circuit court’s November 1 stay order in
       appellate case No. 2-18-0934.

¶ 20       Also on November 8, 2018, the circuit court conducted a hearing on
       Bernardino’s motion to vacate the November 1 stay order. At that hearing, counsel
       for West Bend expressly rejected Bernardino’s position that there was no insurance
       coverage for his injuries. West Bend explained that its policy with TRRS and
       Commercial Tire broadly applied to all their Illinois worksites and that, but for the
       late notice, coverage would apply to Bernardino’s injuries.

¶ 21       Nonetheless, Bernardino continued to argue that West Bend failed to establish
       that its policy covered the worksite where he was injured. Bernardino informed the




                                               -5-
       court that he anticipated obtaining a certificate from NCCI stating that its database
       contained no record of insurance for the Lake in the Hills worksite where he was
       injured.

¶ 22       After noting the unusual situation of Bernardino arguing that West Bend’s
       insurance policy did not cover his injuries and West Bend arguing that its policy
       would cover his injuries, absent the late notice, the court decided to continue
       Bernardino’s motion to vacate the order staying the IWCC proceeding until January
       7 to give him time to obtain information from the NCCI.

¶ 23       On December 10, 2018, Bernardino filed a notice of a Rule 307(a)(1)
       interlocutory appeal from the court’s November 8 order continuing his motion to
       vacate the stay in appellate case No. 2-18-1009. On December 12, 2018, Bernardino
       filed a motion to consolidate the two appeals, and the appellate court granted that
       motion.

¶ 24       On appeal, the appellate court first examined its jurisdiction over Bernardino’s
       consolidated appeal, concluding that only Bernardino’s interlocutory appeal (No.
       2-18-0934) from the trial court’s November 1, 2018, stay order was reviewable
       under Illinois Supreme Court Rule 307(a)(1) (eff. Nov. 1, 2017). Because
       Bernardino’s second appeal (No. 2-18-1009) was from a ruling that merely
       continued his motion to vacate that stay order, the court determined that it was not
       reviewable under Rule 307(a)(1) and should, therefore, be dismissed. 2019 IL App
       (2d) 180934, ¶¶ 13-14.

¶ 25       Applying de novo review to the circuit court’s application of the primary
       jurisdiction doctrine, the appellate court next determined that the circuit court’s
       application of the doctrine to enter its order staying the IWCC proceeding was
       erroneous as a matter of law. Specifically, the appellate court “interpret[ed] the
       doctrine to stand only for the proposition that a circuit court may, in certain
       circumstances, stay its own judicial proceedings pending the referral of a
       controversy to an administrative agency having specialized expertise over the
       disputed subject matter.” (Emphasis in original). 2019 IL App (2d) 180934, ¶ 17.
       The court disagreed with and rejected the decision in Hastings Mutual Insurance
       Co., 2012 IL App (1st) 101751, that reached the opposite conclusion. 2019 IL App
       (2d) 180934, ¶ 29.




                                               -6-
¶ 26       After rejecting Hastings Mutual Insurance Co., the appellate court concluded
       that the circumstances did not justify applying the doctrine of primary jurisdiction.
       More to the point, the court explained that, “[w]hile the doctrine of primary
       jurisdiction requires the circuit court to consider [West Bend’s late notice] issue, it
       does not provide that the administrative proceedings [in the IWCC] should be
       stayed pending its resolution.” 2019 IL App (2d) 180934, ¶ 32.

¶ 27       Last, the appellate court addressed Bernardino’s suggestion that West Bend was
       required to satisfy the ordinary requirements for a preliminary injunction before the
       circuit court could enter an order staying the IWCC proceedings. The appellate
       court, however, declined to consider the merits of that issue because it was not
       briefed or argued by West Bend. 2019 IL App (2d) 180934, ¶ 34.

¶ 28       The appellate court, therefore, reversed the circuit court’s order staying the
       IWCC proceedings in case No. 2-18-0934 and remanded for further proceedings.
       The court dismissed the appeal in case No. 2-18-1009. 2019 IL App (2d) 180934,
       ¶¶ 36-38.

¶ 29      West Bend filed a petition for leave to appeal. Ill. S. Ct. R. 315(a) (eff. July 1,
       2018). We allowed that petition. Additionally, we allowed the Illinois Trial
       Lawyers Association to file an amicus curiae brief in support of Bernardino’s
       position. Ill. S. Ct. R. 345(a) (eff. Sep. 20, 2010).


¶ 30                                      II. ANALYSIS

¶ 31       The central issue disputed by the parties in this interlocutory appeal is whether
       the circuit court erred as a matter of law in relying on the primary jurisdiction
       doctrine to enter its order staying Bernardino’s IWCC proceeding. As this court has
       explained, “in an interlocutory appeal, the scope of review is normally limited to
       an examination of whether or not the trial court abused its discretion in granting or
       refusing the requested interlocutory relief.” In re Lawrence M., 172 Ill. 2d 523, 526
       (1996); see also Sentry Insurance v. Continental Casualty Co., 2017 IL App (1st)
161785, ¶ 65 (circuit court’s ruling on a motion to stay will not be overruled on
       appeal absent an abuse of discretion); Certain Underwriters at Lloyd’s, London v.
       Boeing Co., 385 Ill. App. 3d 23, 36 (2008) (“In an interlocutory appeal from an




                                                -7-
       order granting a motion to stay proceedings, the scope of review is limited to an
       examination of whether the circuit court abused its discretion in granting the stay.”).

¶ 32       When, however, the interlocutory appeal involves a question of law, the
       reviewing court resolves that legal question independently of the trial court’s
       judgment and, to the extent necessary, may consider substantive issues to determine
       whether the trial court acted within its authority. In re Lawrence M., 172 Ill. 2d at
       526. We agree with the appellate court’s determination (2019 IL App (2d) 180934,
       ¶¶ 16-17) that such a situation exists here. Accordingly, we will review de novo the
       circuit court’s reliance on the primary jurisdiction doctrine to enter the order staying
       Bernardino’s pending IWCC proceeding because it involves a question of law. See
       Stanphill v. Ortberg, 2018 IL 122974, ¶ 31 (question of law is subject to de novo
       review).

¶ 33       We first observe that “[t]he doctrine of primary jurisdiction is a judicially
       created doctrine that is not technically a question of jurisdiction, but a matter of
       self-restraint and relations between the courts and administrative agencies.”
       Bradley v. City of Marion, 2015 IL App (5th) 140267, ¶ 35. In other words, the
       doctrine does not independently provide jurisdiction. See Segers v. Industrial
       Comm’n, 191 Ill. 2d 421, 427 (2000) (“primary jurisdiction [doctrine] involves a
       question of timing, not of judicial competence to hear a particular case”). Thus, it
       is settled that the doctrine may be invoked only when a court has original or
       concurrent jurisdiction over the subject matter of the dispute. Crossroads Ford
       Truck Sales, Inc. v. Sterling Truck Corp., 2011 IL 111611, ¶ 43; Skilling, 163 Ill.
2d at 288; People v. NL Industries, 152 Ill. 2d 82, 95 (1992).

¶ 34       Under the primary jurisdiction doctrine, when “a court has jurisdiction over a
       matter, it should in some instances stay the judicial proceedings pending referral of
       a controversy, or some portion of it, to an administrative agency having expertise
       in the area.” Skilling, 163 Ill. 2d at 288. The doctrine’s purpose is “ ‘ “promoting
       proper relationships between the courts and administrative agencies charged with
       particular regulatory duties.” ’ ” Crossroads Ford Truck Sales, Inc., 2011 IL
111611, ¶ 43 (quoting Skilling, 163 Ill. 2d at 288, quoting Kellerman v. MCI
       Telecommunications Corp., 112 Ill. 2d 428, 444 (1986)).

¶ 35      Consistent with that purpose, the primary jurisdiction doctrine allows for a
       matter to be referred from the circuit court to an administrative agency when the



                                                -8-
       agency has specialized or technical expertise that would help resolve the
       controversy or when there is a need for uniform administrative standards. Skilling,
       163 Ill. 2d at 288-89. Because the doctrine depends on the circumstances presented
       in each case, “[n]o fixed formula exists for applying the doctrine of primary
       jurisdiction; rather, in every case the question is whether the reasons for the
       existence of the doctrine are present and whether the purposes it serves will be aided
       by its application in the particular litigation.” Village of Itasca v. Village of Lisle,
       352 Ill. App. 3d 847, 853 (2004).

¶ 36       We now consider the circumstances presented here. West Bend filed in the
       circuit court a declaratory judgment complaint raising the legal question of whether
       West Bend owed its insureds a duty to defend or indemnify in connection with
       Bernardino’s pending IWCC proceeding. As the parties agree, and the appellate
       court similarly concluded (2019 IL App (2d) 180934, ¶ 25), there is no question
       that the circuit court shared concurrent jurisdiction with the IWCC for purposes of
       West Bend’s declaratory judgment action. See Skilling, 163 Ill. 2d at 288-89
       (holding that it is the particular province of the courts to resolve questions of law
       such as the one presented on coverage of workers’ compensation insurance policy;
       administrative agencies are given wide latitude in resolving factual issues but not
       in resolving matters of law); see also Continental Western Insurance Co. v. Knox
       County EMS, Inc., 2016 IL App (1st) 143083, ¶¶ 19-21 (under Skilling, the circuit
       court should resolve a declaratory judgment action involving construction of a
       workers’ compensation insurance policy because it presents a question of law).
       Thus, the primary jurisdiction doctrine potentially applies to this dispute.
       Crossroads Ford Truck Sales, Inc., 2011 IL 111611, ¶ 43.

¶ 37       Notably, however, West Bend does not advance any of the justifications
       recognized by this court for invoking the doctrine of primary jurisdiction. West
       Bend does not argue, for example, that a stay was necessary because its action
       required specialized or technical expertise or there was a need for uniform
       administrative standards. See Skilling, 163 Ill. 2d at 288-89 (identifying those
       factors as supporting application of the primary jurisdiction doctrine).

¶ 38      In fact, West Bend does not request the relevant relief available under the
       doctrine—the stay of a judicial proceeding in favor of resolution before an
       administration agency having expertise in the area. Skilling, 163 Ill. 2d at 288.




                                                -9-
       Rather, West Bend essentially requests the inverse application of the primary
       jurisdiction doctrine by urging this court to apply the doctrine to stay a pending
       administrative proceeding before the IWCC. This court, however, has never applied
       the doctrine to stay an administrative proceeding, let alone articulated a rationale
       for issuing such a stay.

¶ 39       The reason for this absence of authority is self-evident. Put simply, the rationale
       underlying the primary jurisdiction doctrine is inconsistent with an order staying an
       administrative proceeding. As the United States Supreme Court has explained, the
       doctrine is “specifically applicable to claims properly cognizable in court that
       contain some issue within the special competence of an administrative agency. It
       requires the court to enable a ‘referral’ to the agency, staying further proceedings
       so as to give the parties reasonable opportunity to seek an administrative ruling.”
       Reiter v. Cooper, 507 U.S. 258, 268 (1993) (citing United States v. Western Pacific
       R.R. Co., 352 U.S. 59, 63-64 (1956), Ricci v. Chicago Mercantile Exchange, 409
U.S. 289, 291, 302 (1973), and Port of Boston Marine Terminal Ass’n v.
       Rederiaktiebolaget Transatlantic, 400 U.S. 62, 65, 68 (1970)).

¶ 40       When that specific circumstance is present in the circuit court, the primary
       jurisdiction doctrine allows a trial court sharing jurisdiction with the agency over
       the matter to stay the judicial proceeding in favor of resolution of the pertinent issue
       before the administrative agency. Skilling, 163 Ill. 2d at 288-89. By deferring to the
       administrative agency on a technical or specialized issue, the doctrine acts to
       promote the “ ‘proper relationships between the courts and administrative agencies
       charged with particular regulatory duties.’ ” (Internal quotation marks omitted.)
       Crossroads Ford Truck Sales, Inc., 2011 IL 111611, ¶ 43 (quoting Skilling, 163 Ill.
2d at 288). In the absence of those circumstances, though, the doctrine of primary
       jurisdiction is inapplicable. See Village of Itasca, 352 Ill. App. 3d at 853 (when
       deciding whether to apply the doctrine, the court must consider “whether the
       purposes it serves will be aided by its application in the particular litigation”). The
       doctrine operates to facilitate, not delay or otherwise hinder, an administrative
       agency’s resolution of a technical or specialized issue that requires administrative
       knowledge or expertise.

¶ 41       Accordingly, we conclude that a circuit court cannot rely on the primary
       jurisdiction doctrine to stay an administrative proceeding in the IWCC. We,




                                                - 10 -
       therefore, overrule the appellate court’s decision in Hastings Mutual Insurance Co.,
       2012 IL App (1st) 101751, to the extent that it relied on the doctrine to direct the
       trial court to stay an IWCC proceeding. Here, the trial court erred as a matter of law
       when it relied on the doctrine to stay Bernardino’s IWCC action, and its stay order
       issued on that basis must be reversed.

¶ 42       We observe that West Bend implicitly concedes that the primary jurisdiction
       doctrine, standing alone, does not authorize the circuit court’s stay of an IWCC
       proceeding. Specifically, West Bend acknowledges in its reply brief that “the
       primary jurisdiction doctrine, while supporting the circuit court’s decision to retain
       jurisdiction over the insurance coverage issue, does not provide the authority for
       the circuit court’s stay order.” West Bend asserts that the trial court’s authority to
       enter a stay in this case is found in the Illinois Constitution’s grant of jurisdiction
       to the circuit courts in article VI, section 9 (Ill. Const. 1970, art. VI, § 9). Citing our
       decision in Ardt v. Illinois Department of Professional Regulation, 154 Ill. 2d 138
       (1992), West Bend contends that the circuit court possesses inherent equitable
       power to issue a stay pending judicial review that cannot be abridged by the
       legislature.

¶ 43       We decline to consider the merits of any alternative ground raised by West Bend
       in this court to justify the circuit court’s order staying Bernardino’s IWCC
       proceeding. The record demonstrates that the circuit court based its order to stay
       the administrative proceedings on its “primary jurisdiction” over the dispute raised
       in West Bend’s declaratory judgment action. The record also shows that the trial
       court did not rely on any of the alternative justifications for a stay now raised by
       West Bend.

¶ 44       Under these circumstances, we believe a remand for further proceedings is
       warranted to allow the circuit court’s original consideration of West Bend’s
       alternative arguments for a stay, including any response from Bernardino to West
       Bend’s position. See Warren County Soil & Water Conservation District v.
       Walters, 2015 IL 117783, ¶¶ 52-56 (after clarifying the proper legal framework for
       deciding a contested issue, remanding to the circuit court for further proceedings to
       permit the parties to develop their respective arguments in that court). Similar to
       the appellate court, “we take no position as to what procedures, if any, are available
       to West Bend if it seeks to renew its motion in the circuit court to stay the IWCC




                                                 - 11 -
       proceedings.” 2019 IL App (2d) 180934, ¶ 34.


¶ 45                                  III. CONCLUSION

¶ 46       For the reasons stated, we affirm the appellate court’s judgment that reversed
       the circuit court’s order staying the IWCC proceedings. We remand the cause to
       the circuit court for further proceedings consistent with this opinion.


¶ 47      Appellate court judgment affirmed.

¶ 48      Circuit court judgment reversed.

¶ 49      Cause remanded.




                                             - 12 -